Chancellor Resaussure


delivered the opinion of the -Court,

A. W. Thompson, for appellants.
Williams, for respondents.
We have considered this case with the attention due to it, and are of opinion that the decree is correct as far as it goes.. But we think that in opening the case as the decree does, it should have gone further, and decreed that the satisfaction entered on the judgment of Gage against H. Johnson should be set aside and the judgment revived. It is therefore ordered and adjudged, that the decree of the circuit court be affirmed, but that the satisfaction entered on the judgment against H. Johnson be set aside, and the judgment revived and be regarded as though satisfaction had not been entered thereon.
Chancellors Gaillard, Waties and Thompson concurred-